ORDER
PER CURIAM.
Paul Blecher (Employee) appeals from the trial court’s judgment dismissing his petition against Dennis Sansone, Gary Sansone, and Davie Beecher for lack of jurisdiction on grounds of exclusivity of workers’ compensation law. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We find no abuse of discretion. Gunnett v. Girardier Bldg. & Realty Co., 70 S.W.3d 632, 642 (Mo.App. E.D.2002). An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming pursuant to the judgment. Rule 84.16(b).